Citation Nr: 1641159	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  05-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, claimed as due to herbicide exposure and as secondary to service-connected diabetes mellitus, radiation therapy for service-connected prostate cancer, and claimed PTSD.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hepatitis. 

5.  Entitlement to service connection for right-side paresis as a residual of a cerebrovascular accident (CVA), claimed as due to herbicide exposure or as secondary to claimed hypertension.

(The claim for entitlement to an increased rating for prostate cancer, to include restoration of a 100 percent rating from March 1, 2011, is addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and November 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2009 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is included in the record.

This appeal was previously before the Board in January 2010 and remanded for further action by the originating agency.  The claims have now returned to the Board for additional appellate action.

Except to the extent that certain claims are reopened, the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  A claim of entitlement to service connection for a nervous condition was initially denied in a July 1972 rating decision; the claims for service connection for the specific diagnoses of PTSD and schizophrenia were initially denied in May 1989 and August 1977 rating decisions, respectively.  The Veteran attempted to reopen the claims and was most recently denied in a February 2003 rating decision.  

2.  The evidence received since the February 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.

3.  A claim of entitlement to service connection for hypertension was initially denied in a July 1993 rating decision.  The Veteran attempted to reopen the claim and was most recently denied in a February 2003 rating decision. 

4.  The evidence received since the February 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the February 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

2.  The evidence received since the February 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  The evidence received since the February 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted below, there is a serious error on the part of the AOJ in this case that requires remand.  However, the Board is not precluded from taking partially favorable action on several of these claims prior to correction of that error on remand, as the veteran will not be prejudiced by this action.  No further discussion of VA's duties to notify and exist is required in this limited context.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Acquired Psychiatric Disorders

A claim of entitlement to service connection for an acquired psychiatric disorder, characterized as a nervous condition, was initially denied in a July 1972 rating decision.  The RO determined that the record did not establish a current disability as records of a recent hospitalization only documented evidence of drug abuse.  The Veteran's service records were not part of the claims file at the time of the July 1972 rating decision.  The Veteran did not appeal the July 1972 rating decision and it is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

The claim of entitlement to service connection for the specific diagnosis of schizophrenia was initially denied in an August 1977 rating decision.  The RO found that the evidence, including service records, did not establish a current chronic disability-recent medical records only demonstrated the presence of acute schizophrenia.  A claim for entitlement to service connection for the specific diagnosis of PTSD was initially denied in a May 1989 rating decision.  As with the Veteran's other psychiatric claims, the claim was denied on the basis that a current chronic disability was not established.  The Veteran did not appeal the August 1977 or May 1989 rating decisions and they are both final.  

The Veteran has made multiple attempts to reopen service connection for an acquired psychiatric disorder and was most recently denied in a February 2003 rating decision (addressing the specific diagnoses of PTSD and schizophrenia).  The evidence received since that date includes records of VA psychiatric treatment dating throughout the claims period.  The Veteran's treating mental health care providers have repeatedly noted diagnoses of PTSD, schizophrenia, and other acquired psychiatric disorders such as major depression.  This medical evidence is new as it was not previously considered and also material as it relates to a previously unestablished fact in the claims-the presence of a current acquired psychiatric disorder, to include PTSD and schizophrenia.  Thus, new and material evidence has been received and reopening of the claims is warranted.  

Hypertension

The claim of entitlement to service connection for hypertension was initially denied in a July 1993 rating decision.  The RO concluded that the Veteran's hypertension was not incurred in or aggravated by military service and the condition did not manifest until many years after the Veteran's discharge.  The Veteran did not appeal the denial of service connection and the July 1993 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran attempted to reopen his claim and was most recently denied in a February 2003 rating decision.  The evidence received since the February 2003 rating decision includes the Veteran's statements and testimony linking his current hypertension to herbicide exposure in Vietnam.  In the alternative, the Veteran contends that his hypertension is caused or aggravated by service-connected diabetes mellitus, radiation therapy to treat service-connected prostate cancer, or the claimed PTSD.  This lay evidence is new as it was not previously considered and also material as it relates to an unestablished fact in the claim-a possible nexus between the Veteran's hypertension and an in-service injury or a service-connected disability.  Thus, new and material evidence has been received and reopening of the claim is warranted.  

With regard to each of these reopened claims, further development and adjudication is required prior to a final determination of the claims.



ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim to reopen entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim to reopen entitlement to service connection for hypertension is reopened; to this extent only, the appeal is granted.


REMAND

With regard to all claims currently on appeal (service connection for an acquired psychiatric disorder to include PTSD and schizophrenia, service connection for hypertension, whether new and material evidence has been received to reopen a claim for service connection for hepatitis C, and service connection for residuals of a CVA), the Board notes a serious AOJ error.  Specifically, a February 2014 Supplemental Statement of the Case was furnished to a private attorney representing the Veteran on the separate increased rating for prostate cancer claim, but not to the veterans service organization representing him on this appeal.  This must be corrected on remand.  38 C.F.R. §§ 19.9, 19.31 (2015).

The Board finds that a new VA medical opinion must be obtained with respect to the claim for entitlement to service connection for hypertension.  The Veteran has identified many possible etiologies for hypertension, to include in-service herbicide exposure and service-connected diabetes mellitus or prostate cancer.  A VA examination with a medical opinion was provided in August 2011, but the medical opinion is not adequate as it was not accompanied by a proper rationale.  The August 2011 VA examiner merely provided opinions against the claim for service connection without providing any explanation for the conclusions, beyond noting in the context of a relationship between diabetes and hypertension that the Veteran had normal renal function.  In light of the Veteran's presumed exposure to herbicides in Vietnam, the diagnosis of chronic renal failure at several times during the claims period, and his radiation treatment for service-connected prostate cancer, an additional VA medical opinion is required by the duty to assist.  

Additionally, the Veteran contends that service connection is warranted for residuals of a CVA to include as secondary to hypertension.  The Board therefore finds that this claim is inextricably intertwined with the claim for service connection for hypertension and a decision cannot be rendered on either claim until the development identified above is completed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner with the expertise to render a medical opinion regarding the  nature and etiology of the Veteran's hypertension.  After reviewing the claims file in its entirety, the examiner should determine the following:

a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hypertension is etiologically related to service, including his in-service exposure to herbicides. 

The Veteran's exposure to herbicides is presumed since he served in Vietnam during the Vietnam era.  The examiner must provide a detailed explanation of the medical opinion provided, but cannot base a negative opinion solely on the fact that VA does not recognize a presumptive relationship between hypertension and past exposure to herbicides.  Some other basis for the medical opinion must be provided.

b)  Whether the Veteran's hypertension is caused or aggravated by service-connected diabetes mellitus and/or prostate cancer, to include the Veteran's radiation cancer treatment in 2009.  The examiner must address the aggravation aspect of the claim.

The Veteran was diagnosed with hypertension in May 1985 at a private hospital and was first prescribed medication for the condition at the VAMC in October 1999.  Diabetes mellitus was diagnosed in November 1998, one year before the Veteran began treatment for hypertension.  Although the August 2011 VA examiner found that the Veteran had normal renal function, the Veteran was diagnosed with mild renal insufficiency due to hypertension during an August 2008 VA examination and chronic renal failure by his VA urologist in January 2009 and March 2010.  Recent findings from a private hospital in November 2015 show normal kidney function.  The examiner must comment on whether the Veteran's history of renal insufficiency indicates a relationship between hypertension and diabetes, to include whether the service-connected diabetes has aggravated his hypertension.

A complete rationale (i.e. basis) must be provided for all expressed opinions.  The examiner must address all the Veteran's contentions including his presumed exposure to herbicides, service-connected diabetes, and radiation treatment for service-connected prostate cancer.  

2.  Then, readjudicate the claims on appeal (service connection for an acquired psychiatric disorder to include PTSD and schizophrenia, service connection for hypertension, whether new and material evidence has been received to reopen a claim for service connection for hepatitis C, and service connection for residuals of a CVA).  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case to the Veteran and to the veterans service organization representing him in the current appeal before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


